Citation Nr: 0126625	
Decision Date: 11/21/01    Archive Date: 11/27/01	

DOCKET NO.  96-03 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for prostatitis as a 
result of herbicides.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant, appellant's spouse and Dr. R. C. G.



ATTORNEY FOR THE BOARD

Milo Hawley, Counsel


INTRODUCTION

The veteran had active service from May 1968 to January 1970.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.

A September 1998 RO decision denied a permanent and total 
disability rating for pension purposes.  The veteran 
perfected an appeal from that decision.  A May 2000 RO 
decision granted a permanent and total disability rating for 
pension purposes.  Therefore, this issue is moot and will not 
be considered by the Board.


FINDINGS OF FACT

1.  The veteran does not currently have PTSD that is related 
to his active service.

2.  Prostatitis was not manifested during active service and 
is not related to active service, including any exposure to 
Agent Orange.


CONCLUSIONS OF LAW

1.  PTSD was not incurred during the veteran's active 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5102, 5103, 5103A 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304(f) 
(2001).

2.  Prostatitis was not incurred in or aggravated by active 
service and may not be presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board observes that the VA's duty to assist 
claimants has recently been reaffirmed and clarified.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  See also recently published 
regulations at 66 Fed. Reg. 45,630-32 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159), 
promulgated pursuant to the enabling statute.  In this 
regard, the Board observes that the veteran has been afforded 
multiple VA examinations and VA and private treatment records 
have been obtained.  The veteran has also been afforded two 
personal hearings and in July 2001 submitted a statement 
indicating that he had no further evidence to submit.  He and 
his representative have been provided with statements of the 
case and a supplemental statement of the case advising them 
of the evidence necessary to substantiate the claims, as well 
as the evidence considered and the reasons for the 
determinations reached.  Therefore, it is concluded that the 
VA has complied with the VCAA and that the Board may now 
proceed without prejudice to the veteran because there is no 
indication for any further notification or development could 
be undertaken that has not already been accomplished.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

I.  PTSD

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.  Service connection for PTSD requires 
medical evidence diagnosing the condition; a link, 
established by medical evidence, between current symptoms and 
an inservice stressor; and credible supporting evidence that 
the claimed inservice stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f).  

The veteran's DD Form 214 reflects that he served in Vietnam, 
that his military occupational specialty was light weapons 
infantryman, and that he was awarded the Air Medal and the 
Combat Infantry Badge.  Therefore, the primary consideration 
is whether the veteran currently has PTSD that is related to 
his combat experience during active service.  

The veteran's service medical records reflect no complaint, 
finding or treatment for any psychiatric disability.  The 
report of his January 1970 service separation examination 
reflects that he was psychiatrically normal and the medical 
history, completed in conjunction therewith, reflects that 
the veteran reported that he had no neuritis, frequent 
trouble sleeping, frequent or terrifying nightmares, 
depression, excessive worry, or nervous trouble of any sort.  

The record reflects that the veteran was afforded VA 
psychiatric examinations in February 1970 and August 1976.  
The reports of these examinations reflect diagnoses including 
anxiety neurosis and hysterical neurosis, conversion type.  
These examination reports will be accorded medium probative 
weight because they were for the purpose of determining 
whether the veteran had psychiatric disability and, if so, 
what that disability was.  However, neither report reflects 
that the examiner had access to all of the veteran's medical 
records at the time of the examination or prior to completion 
of the examination report.

The reports of VA psychiatric examinations conducted in 
September 1994, August 1996, August 1998, and July 1999, 
reflect that the examinations were accomplished by multiple 
examiners, including boards of examiners, for the purpose of 
determining the veteran's mental state, including determining 
whether or not the veteran currently has PTSD.  In each of 
these instances, the examiners were familiar with the 
veteran's medical record.  Further, the examiners reviewed 
his medical record.  The diagnoses including dysthymia and 
depressive disorder not otherwise specified.  They reflect 
that the veteran does not have PTSD.  These examination 
reports will be accorded large probative weight because, in 
each case, the examiners had access to the veteran's medical 
history.

Private treatment records, dated in 1994 and 1995, as well as 
testimony offered by a private psychiatrist during a February 
1996 hearing, reflect that the veteran had been diagnosed 
with PTSD.  These records do not indicate that the private 
health care provider had access to the veteran's complete 
medical records.  Therefore, they will be accorded medium 
probative weight.

VA treatment records do not indicate that the veteran has 
ever been diagnosed with PTSD and the report of a September 
1996 VA psychological evaluation reflects that a final 
diagnosis could not be made based on the results of that 
evaluation.  Further evaluation to rule out PTSD was 
recommended.  The psychological evaluation will be accorded 
small probative weight because it does not provide any 
conclusion, either for or against a finding that the veteran 
currently has PTSD, but recommends further evaluation which 
was subsequently accomplished.

The veteran's statements and testimony regarding his belief 
that he has PTSD that is related to service have been 
considered.  However, as a layperson, he is not qualified to 
offer a medical diagnosis or a medical etiology.  Espiritu  
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  Therefore, his 
belief that he has PTSD will not be accorded any probative 
weight.

In light of the above analysis with respect to the evidence 
of record and the probative weight assigned to the various 
evidence, there is evidence of medium probative weight 
indicating that the veteran has PTSD and evidence of large 
probative weight indicating that the veteran does not have 
PTSD.  It is observed that the evidence that has been 
accorded large probative weight also covers a very large time 
frame in terms of the period in which evaluations were 
accomplished and this causes this evidence to be of even 
greater weight, in the Board's view, because it provides an 
ongoing evaluation of the veteran.  Therefore, a 
preponderance of the evidence is against a finding that the 
veteran currently has PTSD and service connection for this 
disorder is not warranted.

The Board notes that substantive changes were made by 
regulatory amendments, effective November 7, 1996, to the 
schedular criteria for evaluating psychiatric disorders, as 
defined in 38 C.F.R. §§ 4.125-4.132 (1999).  See 61 Fed. 
Reg. 52,695-52,702 (1996).  Where the law or regulations 
governing a claim change while the claim is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  In 
Cohen v. Brown, 10 Vet. App. 128, 139 (1997), it was held 
that the regulatory changes referenced above adopted the 
criteria contained in Diagnostic and Statistical Manual of 
Mental Disorders, 4th Edition, (DSM-IV) of the American 
Psychiatric Association, for the diagnosis of PTSD.  These 
criteria subjectively looked to the susceptibility of the 
individual to the claimed (and verified) stressors necessary 
to support a diagnosis of PTSD.  This constitutes a 
liberalization of the prior DSM-III-R standards requiring an 
"event that is outside the range of usual human experience 
and that would be markedly distressing to almost anyone."  
Cohen, at 140-144, citing Zarycki v. Brown, 6 Vet. App. 91, 
99 (1993); 38 CFR §§  4.125, 4.126; DSM, 3rd. Edition, 
Revised 1987 (DSM-III-R).  No supplemental statement of the 
case or other communication from the RO has notified the 
veteran or his representative of these regulatory amendments.

Before entering an order denying the veteran's PTSD claim, 
therefore, the Board must determine whether rendering a 
decision prior to consideration of the changed regulations by 
the RO would prejudice the veteran in the course of this 
appeal.  See Bernard.  In doing so, it must apply the binding 
precedent opinion of VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992); 38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 19.5 
(2001).  That opinion observes whether the Board is required 
to remand a case "to cure a deficiency in the statement of 
the case "depends" on the circumstances of the individual 
case."  VAOPGCPREC 16-92, para. 19.  If the Board can fairly 
conclude that the veteran has not been prejudiced by omission 
from the supplemental statement of the case of a pertinent 
regulatory citation, it may properly render a decision.  
Bernard at 394, citing VAOPGCPREC 6092; 38 U.S.C.A. § 7261(b) 
(West 1991); Thompson v. Derwinski, 1 Vet. App. 251 (1991).

Because the Board's decision to deny service connection for 
PTSD is based upon the veteran not currently having PTSD, 
without regard to the sufficiency of any stressor, noting 
that the veteran has the Combat Infantry Badge, it would not 
be changed by application of the recently adopted DSM-IV 
criteria.  Accordingly, the Board finds that it's rendering 
of a decision on this issue will not prejudice the veteran, 
and there is no requirement to remand this case to the RO for 
additional consideration.

II.  Prostatitis

Service medical records are silent for complaint, finding, or 
treatment with respect to any prostate disability.  The 
January 1970 service separation examination report reflects 
that the veteran's genitourinary system was normal.

The veteran filed his initial claim for service connection 
for prostate disability in August 1997.  VA treatment records 
reflect that the veteran was first diagnosed with prostatitis 
in the late 1990s.  The report of a July 1999 VA general 
medical examination reflects that the veteran had mild 
prostatic hypertrophy.  The diagnosis was prostatic 
hypertrophy hyperplasia with normal PSA.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in line of duty.  38 
U.S.C.A. §  1110; 38 C.F.R. § 3.303.  A veteran who, during 
active service, served in the Republic of Vietnam, during the 
Vietnam Era, and has a disease listed at 38 C.F.R. 
§ 3.309(e), shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6).  If a veteran was exposed to an herbicide 
agent during active service and prostate cancer subsequently 
becomes manifest, prostate cancer shall be service connected 
even though there is no record of such disease during 
service.  38 C.F.R. § 3.309(e).

The veteran's DD Form 214 reflects that he had service in 
Vietnam, during the Vietnam Era.  However, a thorough review 
of the complete record reflects that the veteran has not been 
diagnosed with any of the diseases listed at 38 C.F.R. 
§ 3.309(e) including prostate cancer.  Since a preponderance 
of the evidence is against a finding that the veteran now has 
or has ever had one of the diseases listed in 38 C.F.R. 
§ 3.309(e), he is not presumed to have been exposed to an 
herbicide agent during his service in Vietnam during the 
Vietnam Era.  See McCartt v. West, 12 Vet. App. 164, 168 
(1999).

There is no competent medical evidence indicating that the 
veteran's prostatitis existed during his active service or 
that it is currently related to his active service.  There is 
competent medical evidence indicating that his prostatitis 
was first found during the 1990s.  Therefore, a preponderance 
of the evidence is against a finding that the veteran's 
currently manifested prostatitis is related to his active 
service, including any exposure to Agent Orange.  The veteran 
has indicated his belief that his prostatitis is related to 
exposure to Agent Orange during service, but he is not 
qualified, as a layperson, to furnish medical opinions or 
diagnoses, as such matters require medical expertise.  See 
Espiritu.  



ORDER

Service connection for PTSD is denied.

Service connection for prostatitis as a result of exposure to 
Agent Orange is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

